 

Bank of South Carolina Corporation 10-K [bksc-10k_123115.htm]

 

Exhibit 10.11

 



  STATE OF SOUTH CAROLINA           SECOND AMENDMENT TO LEASE AGREEMENT   COUNTY
OF CHARLESTON    

  

THIS SECOND AMENDMENT TO LEASE AGREEMENT (“Amendment”) is made and entered into
this__ day of January , 2016, by and between SUNSET SOUTHSTAR LLC, a North
Carolina limited liability company (“Landlord”) and THE BANK OF SOUTH CAROLINA
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, Weber USA Corporation, as agent for and sole member of Highway 78
Frontage Tracts, LLC (“Weber”) and Tenant are parties to that certain Lease
Agreement dated January 28, 2014 (the “Lease”) for certain premises and
improvements described in the Lease that consist of Suite 100 within a to be
constructed building situated in Ingleside on the south side of US Highway 78
and west side of Ingleside Boulevard, as more specifically described in the
Lease (“Demised Premises”); and

 

WHEREAS, Weber assigned the Lease to Landlord and Landlord is the current owner
of the Development;
and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as expressly set forth
below.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained
and the sum of Ten Dollars, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant do hereby agree as follows:

 

1. SECTION 6(a). The amount Base Rent as defined in Section 6(a) of the Lease
shall remain of the same
stated amount and be based on the same adjustments.

 

2. SECTION 5(a). Section 5(a) of the Lease is deleted in its entirety and
replaced with the following:

 

“a. Initial Term. The initial term of this Lease shall be for a period from the
Effective Date (the date set forth on Page 1 of this Lease) up to the Rent
Commencement Date, as hereinafter defined in Paragraph 6(e), (the “Initial
Term”), and thereafter will be for a term of fifteen (15) years from the Rent
Commencement Date (the “Lease Term”). The Landlord’s delivery of the Premises to
Tenant shall be upon substantial completion of the Landlord’s Work as outlined
in Exhibit C. Landlord’s Work shall commence on or before December 31, 2016 (the
“Outside Commencement Date”). If Landlord has not commenced by the Outside
Commencement Date, Tenant shall have the right to terminate this Lease, and
neither party shall have any further liability to the other. Substantial
completion of the Landlord’s Work shall occur on or before April 1, 2018(the
“Outside Completion Date”)- If Landlord has not completed Landlord’s Work by the
Outside Completion Date, Tenant shall have the right to terminate this Lease,
and neither parly shall have any further liability to the other or extend the
time for  Landlord to complete. The Outside Completion Date shall be extended
arising out of a force majeure event, not to exceed one hundred eighty (180)
days.

 



 

 



 

3. Landlord Address. The address of the Landlord in Section 7 of the Lease is
hereby amended as follows:

 

  Sunset Southstar, LLC   c/o Tribek Properties   Suite 425   2820 Selwyn Avenue
  Charlotte, North Carolina 28209   akelly@tribek,com   Attention: Alex Kelly  
Direct Office Phone: 704-714-2852

 

All rentals and other sums to be paid by Tenant to Landlord shall be delivered
to Landlord at the address above.

 

4. EXHIBIT C The first sentence of Exhibit C to the Lease is deleted and
replaced with the following:

 

“Design Drawings

 

No later than October 1, 2016, Landlord shall provide Tenant and Tenant’s
architect with initial CAD construction drawings for Tenant’s review,
revisions/additions to the interior specifics of the plans and additional
comments.”

 

5. Counterparts. This Amendment may be executed in two or more counterparts and
shall be deemed to have become effective when and only when one or more of such
counterparts shall have been signed by or on behalf of each of the parties
hereto (although it shall not be necessary that any single counterpart be signed
by or on behalf of each of the parties hereto, and all such counterparts shall
be deemed to constitute but one and the same instrument) and shall have been
delivered by each of the parties to the other.

 

6. Ratification. It is mutually understood and agreed that the Lease will remain
in full force and effect except as specifically modified and amended by this
Amendment. All covenants, terms, obligations, and conditions of the Lease, which
are not modified or amended, are hereby ratified and confirmed.

 

[signatures appear on following pages]

 



 

 



 

SIGNATURE PAGE FOR
SECOND AMENDMENT TO LEASE AGREEMENT

 

IN WITNESS WHEREOF, Landlord and Tenant have executed the foregoing Amendment
the day and year first above written.





 



    LANDLORD:         Witness: SUNSET SOUTHSTAR, LLC        [ex10-10001.jpg]  
By: [ex10-10003.jpg]                        
      (SEAL)   Print Name: Alexander G. Kelly    Print Name: E. Blanton
Hamilton, Jr.     Title: Manager        

 

    TENANT:         Witness: THE BANK OF SOUTH CAROLINA        
          [ex10-10004.jpg]   By: [ex10-10006.jpg]         
(SEAL)   Print Name: Costa V. Thomas    Print Name: Fleetwood Hassell     Title:
President & CEO        



 





 

 